DETAILED ACTION
This action is responsive to the following communication: The Amendment filed on 11/11/2020.
In the instant application, claims 4, 15 and 19 are cancelled; claims 1, 13 and 17 are amended independent claims; claims 1-3, 5-14, 16-18 and 20 are pending in this case.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-14, 16-18 and 20 are allowed.

Examiner’s Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant amended claims 17-18 to overcome the rejections of these claims under 35 U.S.C. 101 as being directed to non-statutory subject matter, has been fully considered and are persuasive. The 35 U.S.C. 101 rejections are respectfully withdrawn.
The present invention is directed to a video generating method, a server and a non-transitory computer readable storage medium for generating an output video including obtaining a web address and obtaining webpage snapshot data based on the web address; selecting a target webpage content from obtained webpage snapshot data; and synthesizing a selected target webpage content with a pre-obtained input video, to generate an output video including the target webpage content.
Independent claims 1, 13 and 17 when considered as a whole, are allowable over the prior art of record.  
Banica (US 2014/0359656) teaches a method for placing unobtrusive overlays in video content. The method includes receiving video, at a computing device, video content and an indication of an overlay to be placed in the video content. The overlay can be an item of electronic content such as text, image, and multimedia content. Based at least in part on properties of the overlay and properties of the video content, the method determines locations where the overlay can be placed within the video content. Geduldig (US 2018/0077469) teaches a system for using a webpage to insert graphical elements into a video program stream. The system uses a webpage hosted on a web server to generate the graphics for overlaying the media presentation. To convert the webpage into graphics which can overlay the media presentation, a graphics generator renders the data defining the webpage into a graphic that can be displayed.
However, Banica and Geduldig do not teach or suggest the particular combination of steps or elements as recited in the amended independent claims 1, 13 and 17. For example, the prior arts do not teach of suggest the steps of “after obtaining webpage snapshot data and before selecting target webpage content: selecting a target cache mode from a plurality of preset cache modes; and caching the obtained webpage snapshot data based on a selected target cache mode; wherein selecting target webpage content from obtained webpage snapshot data includes selecting the target webpage content from cached webpage snapshot data.”

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached from Monday – Friday between 8:30 AM and 5:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174